The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 2-21 are pending.
Claim 1 is cancelled.
Claims 2-21 are rejected. 

Double Patenting
 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
 
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
	Claims 2-21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,523,454. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
 
Instant Application (16/723,292)
US Patent No. (10,523,454)
2. A content sharing method, comprising: executing a user application at a first electronic device, including displaying user selection of a subset of the content displayed in the first interface of the user application; and












in response to the user selection of the subset of the content: automatically initiating communication in a messaging application executed at a second electronic device that is distinct from and communicatively coupled to the first electronic device;


transferring the subset of the content from the first electronic device to the second electronic device;
displaying the subset of the content in a second interface of the messaging application;

generating, in the messaging application, a message including the subset of the content; and







transmitting, in the messaging application, the message including the subset of the content, thereby allowing the content displayed on the first electronic device to be shared via the messaging application executed by the second electronic device.
 
a first electronic device including a executing the application, wherein the application is independent of a messaging program that implements the chat session, including:
receiving a user selection of at least one fragment of the image on the displayed image, wherein the at least one fragment of the image is identified and selected on the displayed image following user designation of the at least one fragment of the image; and
in response to the user selection of the at least one fragment of the image in the application: automatically initiating the chat session in the messaging program based on the selected at least one fragment of the image;

displaying an image in an interface of the application displayed on the display screen, and
generating a first message including a portion of the image in the chat session, wherein the portion of the image includes the at least one fragment, including marking the at least one fragment in the portion of the image;
identifying a second user in the chat session for receiving the first message from a first user of the first electronic device; and
transmitting in the chat session the first message including the portion of the image from the first user to the second user thereby allowing the first user and the second user to share the selected at least one fragment of the image in connection with the chat session.
3. The method of claim 2, further comprising in response to the user selection of the subset of the content, automatically launching the messaging application at the second electronic device prior to initiating the communication in the messaging application.







4. The method of claim 2, further comprising: identifying a second user in a session associated with the communication for receiving the message from a first user of the first electronic device, wherein the message is transmitted from the second electronic device to a third electronic device of the second user, thereby allowing the first user and the second users to share the content displayed on the first electronic device via the messaging application.




5. The method of claim 4, wherein the second user is at least one of: part of a list of participants defined by the first user and part of a list of participants engaging in recent chat sessions with the first user.

6. The method of claim 4, wherein the second user modifies and marks up the subset of the content via the messaging application.

7. The method of claim 2, wherein the messaging application is an instant messaging application, and the communication includes a real-time chat session implemented by the instant messaging application.

8. The method of claim 2, wherein the first electronic device includes one of a tablet computer, a notebook computer and a desktop computer, and the second electronic device includes one of a mobile phone.


9. The method of claim 2, wherein the content includes text, and the subset of the content is a portion of the text.



10. The method of claim 9, further comprising: displaying in the second interface of the messaging application the subset of the content to allow a first user of the second electronic device to edit the subset of the content to be transmitted in the message.






11. The method of claim 9, wherein receiving the user selection of the subset of the content further comprises:
receiving a user input of highlighting the portion of the text;
detecting that a pointing affordance is associated with the user input; and
identifying the user selection of the subset of the content.












12. The method of claim 2, further comprising: receiving user comments in the second interface of the messaging application, wherein the message includes the user comments.





14. The content sharing system of claim 13, wherein the content includes an image embedded in a document associated with the content, and the subset of the content is an entirety or a fragment of the image.


21. The non-transitory computer readable storage medium of claim 18, wherein the user application is associated with an augmented reality system, and the content is part of a real scene viewed by a user of the augmented reality system.

selected at least one fragment of the image is at least one of: a portion of a photograph, a portion of a document, and a portion of a screen.
8. The method of claim 1, wherein the message further includes a comment, and prior to transmission of the message, the first user selects the comment from a set of standard comments/questions for transmission to the second user with the selected at least one fragment of the image.
1. identifying a second user in the chat session for receiving the first message from a first user of the first electronic device; and
1. transmitting in the chat session the first message including the portion of the image from the first user to the second user thereby allowing the first user and the second user to share the selected at least one fragment of the image in connection with the chat session.

5. The method of claim 1, wherein the second user is at least one of: part of a list of participants defined by the first user and part of a list of participants engaging in recent chat sessions with the first user.

second user modifies and marks up the selected at least one fragment of the image.

14. The method of claim 1, wherein the chat session is a mobile chat session.





11. The method of claim 1, wherein the first electronic device includes one of a tablet computer, a desktop computer, and a laptop computer, and communicates in the chat session with a second electronic device that includes a mobile device.

2. The method of claim 1, wherein the selected at least one fragment of the image is at least one of: a portion of a photograph, a portion of a document, and a portion of a screen.

6. The method of claim 1, wherein the second user modifies and marks up the selected at least one fragment of the image. 
1. transmitting in the chat session the first message including the portion of the image from the first user to the second user thereby allowing the first user and the second user to share the selected at least one fragment of the image in connection with the chat session.

3. The method of claim 2, wherein in accordance with the user designation of the at least one fragment of the image, the selected at least one fragment of the image is automatically identified following the user pointing and marking up the selected at least one fragment of the image.
2. portion of a document … 
15. The method of claim 1, wherein a system toolbar is configured to be displayed concurrently with the image for the first user and with the portion of the image for the second user to facilitate communication between the first and second users, the system toolbar including at least a drawing tool for selecting the at least one fragment from the image and a pointing tool for identifying a specific fragment from the at least one fragments.

8. The method of claim 1, wherein the message further includes a comment, and prior to transmission of the message, the first user selects the comment from a set of standard comments/questions for transmission to the second user with the selected at least one fragment of the image.


12. The method of claim 11, wherein the selected at least one fragment of the image is selected on the first electronic device.



4. The method of claim 1, wherein one of the users facilitates the chat session using an augmented reality system and the image is part of a real scene viewed by the one of the users with the augmented reality system.




	As demonstrated, the independent claims of US patent 10,523,454 disclose the features of the independent claims of Instant Application (16/723,292) while the claims 16/723,292 to modify the claims to achieve the features of claims of US 10,523,454.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272-1563.  The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272 3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 2458
 
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458